DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/19/2021.

Response to Arguments
Applicant's arguments filed on 07/19/2021 have been fully considered but they are not persuasive. Hu in view of Kramer discloses all the claimed invention of amended claims. See rejection below. 
Regarding amended portion of claim 1, Hu discloses each adhesion lump 220 adheres (to stay attached or united - https://www.dictionary.com/browse/adhere) to one of the micro components 100; and a width of each adhesion lump (examiner labeled as B above fig. 17) is smaller than a width of the second surface (examiner labeled as A above fig. 17)) of the respective transfer head (bottom of par [0164]).
Regarding amended portion of claim 8, Hu discloses of an adhesion layer 220 (fig. 24), disposed on the transfer heads for covering the second surface the transfer heads and the upper surface of the base and contacting one of the micro components and the transfer heads (see fig. 24 where layer 220 acts as a cover), wherein the adhesion layer adheres (to stay attached or united - https://www.dictionary.com/browse/adhere) to the micro components; wherein the adhesion layer adheres to one of the micro components.

Hu does not discloses that the transfer heads and the epitaxial layer of the micro components comprise the same material. 
However par [0084] of Hu discloses that the electrically insulating layer 126 may be formed of a material such as silicon dioxide (SiO.sub.2), aluminum oxide (Al.sub.2O.sub.3), silicon nitride, and polyimide and par [0112] of Hu that the electrically insulating layer 126 is patterned to form electrically insulating spacers 127. In addition, par [0155] of Hu discloses passivation layer 310 may be 0.5 .mu.m-2.0 .mu.m thick oxide such as, but not limited to, silicon oxide (SiO.sub.2), aluminum oxide (Al.sub.2O.sub.3) or tantalum oxide (Ta.sub.2O.sub.5). Note fig. 20 of Hu disclose the transfer heads which is considered by examiner to be combination of elements above 302 in fig. 20 and includes 310.
Also, par [0005] Light emitting diodes (LEDs) based upon gallium nitride (GaN) are expected to be used in future high-efficiency lighting applications, replacing incandescent and fluorescent lighting lamps. Current GaN-based LED devices are prepared by heteroepitaxial growth techniques on foreign substrate materials. A typical wafer level LED device structure may include a lower n-doped GaN layer formed over a sapphire growth substrate, a single quantum well (SQW) or multiple quantum well (MWQ), and an upper p-doped GaN layer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the same material" in last line of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hu et al. 20130130440 (Hu) in view of Kramer 20130270578.

    PNG
    media_image1.png
    533
    826
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    567
    853
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    576
    790
    media_image3.png
    Greyscale

Regarding claim 1, figs. 27-28 (with reference to fig. 20) of Hu discloses a transfer substrate, configured to transfer a plurality of micro components 100 from a first substrate 302 to a second substrate 400, comprising: 
a base 302 (fig. 20) including an upper surface; 
a plurality of transfer heads (combination of elements above 302 in fig. 20), disposed on the upper surface of the base 302, wherein each transfer head includes a first surface (interface surface between 302 and (310/304 bottom surface) and a second surface 321 opposite to each other and the transfer heads contact the base with the first surfaces thereof; and 
a plurality of adhesion lumps 220 (par [0157] - bonding layer), separated from each other, wherein each adhesion lump 220 is disposed on the second surface 321 of one of the transfer heads (fig. 27) and contacts one of the micro components 100 and said one of the transfer heads (fig. 27), and each 
wherein a CTE of the base is different from CTEs of the transfer heads (this is necessary the case as the materials of the base is different from the transfer heads), and 
the base 302 and the plurality of transfer heads (combination of elements above 302 in fig. 20, and comprising multiple elements as shown in fig. 20) are formed by different materials,
and a width of each adhesion lump (examiner labeled as B above fig. 17) is smaller than a width of the second surface (examiner labeled as A above fig. 17)) of the respective transfer head (bottom of par [0164]).
Hu does not disclose wherein the material of the plurality of adhesion lumps is organic polymer.
However, par [0023] of Kramer discloses that preferably, the bond layer consists of an organic polymer. Organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating. Organic polymers are also particularly suited for wafer bonding.
Therefore, from the process of forming shown in figs. 23-26 of Hu leading up to figs. 27-8 of Hu suggest that using organic polymer to form the plurality of adhesion lumps would be advantageous as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.
In view of such teaching, it would have been obvious to form a transfer substrate of Hu wherein the material of the plurality of adhesion lumps is organic polymer such as taught by Kramer as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.


a base including an upper surface; a plurality of transfer heads, disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces thereof (see rejection of claim 1 above); and 

    PNG
    media_image4.png
    214
    674
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    661
    media_image5.png
    Greyscale

an adhesion layer 220 (fig. 24), disposed on the transfer heads for covering the second surface the transfer heads and the upper surface of the base and contacting one of the micro components and the transfer heads (see fig. 24 where layer 220 acts as a cover), wherein the adhesion layer adheres (to stay attached or united - https://www.dictionary.com/browse/adhere) to the micro components;
wherein the adhesion layer adheres to one of the micro components,

Hu does not discloses wherein the material of the adhesion layer is organic polymer.
However, par [0023] of Kramer discloses that preferably, the bond layer consists of an organic polymer. Organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating. Organic polymers are also particularly suited for wafer bonding.
Therefore, from the process of forming shown in figs. 23-26 of Hu leading up to figs. 27-28. Hu using organic polymer to form the adhesion layer would be advantageous as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.
In view of such teaching, it would have been obvious to form a transfer substrate of Hu wherein the material of the adhesion layer is organic polymer such as taught by Kramer as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.


    PNG
    media_image6.png
    601
    1032
    media_image6.png
    Greyscale

Regarding claim 10, fig. 24 of Hu discloses a micro LEDs 100 carrying substrate, comprising: 
(see rejection of claim 1) a base including an upper surface; a plurality of transfer heads, disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces thereof; 
an adhesion layer 220, disposed on the second surfaces of the transfer heads; and 
a plurality of micro components 127s disposed on the adhesion layer (see 127 on both sides of adhesion), wherein each micro component 127 comprises an epitaxial layer (par [0005] - LED devices are prepared by heteroepitaxial growth techniques) and is fixed to a respective one of the transfer heads via the adhesion layer (see adhesion is in the middle of 127 on the left and 127 on the right and adhesion is fixed to a respective one of the transfer heads); 

    PNG
    media_image7.png
    240
    327
    media_image7.png
    Greyscale

wherein a CTE of the base is different from CTEs of the transfer heads (see rejection of claim 1), and the base and the plurality of transfer heads are formed by different materials.
Hu does not discloses that the transfer heads and the epitaxial layer of the micro components comprise the same material. 
However par [0084] of Hu discloses that the electrically insulating layer 126 may be formed of a material such as silicon dioxide (SiO.sub.2), aluminum oxide (Al.sub.2O.sub.3), silicon nitride, and polyimide and par [0112] of Hu that the electrically insulating layer 126 is patterned to form electrically insulating spacers 127. In addition, par [0155] of Hu discloses passivation layer 310 may be 0.5 .mu.m-2.0 .mu.m thick oxide such as, but not limited to, silicon oxide (SiO.sub.2), aluminum oxide (Al.sub.2O.sub.3) or tantalum oxide (Ta.sub.2O.sub.5). Note fig. 20 of Hu disclose the transfer heads which is considered by examiner to be combination of elements above 302 in fig. 20 and includes 310.
Also, par [0005] Light emitting diodes (LEDs) based upon gallium nitride (GaN) are expected to be used in future high-efficiency lighting applications, replacing incandescent and fluorescent lighting lamps. Current GaN-based LED devices are prepared by heteroepitaxial growth techniques on foreign substrate materials. A typical wafer level LED device structure may include a lower n-doped GaN layer formed over a sapphire growth substrate, a single quantum well (SQW) or multiple quantum well (MWQ), and an upper p-doped GaN layer.

Therefore, it would have been obvious to form a carry substrate of Hu comprising wherein the transfer heads and the epitaxial layer of the micro components comprise the same material in order form a desire passivation layer of desired material of Hu to provide a desire protection layer.
Hu does not disclose wherein the material of the adhesion layer is organic polymer.
However, par [0023] of Kramer discloses that preferably, the bond layer consists of an organic polymer. Organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating. Organic polymers are also particularly suited for wafer bonding.
Therefore, modifying Hu invention to using organic polymer to form the adhesion layer would be advantageous as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.
In view of such teaching, it would have been obvious to form a transfer substrate of Hu wherein the material of the adhesion layer is organic polymer such as taught by Kramer as organic polymers can easily be separated in a defined thickness using methods with a low degree of complexity, such as spin coating.

Regarding claim 14, fig. 25 of Hu discloses wherein the adhesion layer comprises a plurality of adhesion lumps (see 220 on 201 and lumps on 100) separated from each other, wherein each adhesion lump is disposed on the second surface of one of the transfer heads. 

   


However, par [0170] of Hu discloses that the transfer head and carrier substrate are heated to temperatures such that a sufficient portion of the bonding layer rapidly melts upon contacting the micro device with the transfer head which is heated above the liquidus temperature so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate. Size of the micro device, pick up speed, and thermal conductivity of the system are factors in determining the temperatures.
Therefore, it would have been obvious to form a substrate of Hu and Kramer wherein a thermal conductivity of each transfer head is larger than twice of a thermal conductivity of the base and is less than five times of the thermal conductivity of the base so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.

Regarding claim 3, par [0080] of Hu discloses a particular embodiment, growth substrate 101 is sapphire, and the p-n diode layer 110 is formed of GaN. Despite the fact that sapphire has a larger lattice constant and thermal expansion coefficient mismatch with respect to GaN, sapphire is reasonably low cost.
Note that the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Therefore, the base can use a sapphire substrate and the transfer heads comprise can comprise gallium nitride for the same low cost and with known CTE.
In view of such teaching, it would have been obvious to form a transfer substrate wherein the base is a sapphire substrate and the transfer heads comprise gallium nitride in order to obtain a desire CTE for the transfer substrate to match that of the material of micro LED devices.

Regarding claims 4 and 13, Hu and Kramer do not disclose wherein a difference between the CTE of each transfer head and the CTE of the base is not larger than 50 percent of the CTE of the base and is not less than 10 percent of the CTE of the base. 
However, par [0170] of Hu discloses that the transfer head and carrier substrate are heated to temperatures such that a sufficient portion of the bonding layer rapidly melts upon contacting the micro device with the transfer head which is heated above the liquidus temperature so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate. Size of the micro device, pick up speed, and thermal conductivity of the system are factors in determining the temperatures.
Therefore, it would have been obvious to form a substrate of Hu and Kramer wherein a difference between the CTE of each transfer head and the CTE of the base is not larger than 50 percent of the CTE of the base and is not less than 10 percent of the CTE of the base to meet the applicant’s desired specification so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.


However, par [0170] of Hu discloses that the transfer head and carrier substrate are heated to temperatures such that a sufficient portion of the bonding layer rapidly melts upon contacting the micro device with the transfer head which is heated above the liquidus temperature so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate. Size of the micro device, pick up speed, and thermal conductivity of the system are factors in determining the temperatures.
Therefore, it would have been obvious to form a substrate of Hu and Kramer wherein a difference between the CTE of any one of the transfer heads and a CTE of any one of the micro components is less than another difference between the CTE of the base and the CTE of any one of the transfer heads to meet the applicant’s desired specification so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.
  

Regarding claim 12, par [0080] of Hu, the base can use a sapphire substrate and the transfer heads comprise can comprise gallium nitride for the same low cost and with known CTE.
In view of such teaching, it would have been obvious to form a substrate wherein the base is a sapphire substrate and the transfer heads comprise gallium nitride in order to obtain a desire CTE for the transfer substrate to match that of the material of micro LED devices.

Therefore, it would have been obvious to form a substrate of Hu and Kramer comprising wherein the micro components are micro light emitting diode comprising gallium nitride as gallium nitride are used for light emitting diodes for it bandgap structure.

Regarding claim 18, it would have been obvious to form a structure of Hu and Kramer wherein a sum of a thickness of a part of the adhesion layer contacting the second surface of one of the transfer heads and a thickness of said one of the transfer heads is larger than a thickness of another part of the adhesion layer contacting the upper surface of the base as there exist minor statistical variation as thickness is random variable with average +/- 3 sigma distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829